SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-18958 Groen Brothers Aviation, Inc. (Name of small business issuer in its charter) Utah (State or other jurisdiction of incorporation or organization) 87-0489865 (I.R.S. Employer Identification No.) 2640 W. California Avenue Salt Lake City, Utah84104-4593 (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code:(801) 973-0177 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Check if no disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Issuer’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[ X ] Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act[] Yes[ X ] No. The issuer’s revenues for its most recent fiscal year were $3,403,000. The aggregate market value of the voting stock, consisting solely of common stock, held by non-affiliates of the issuer computed by reference to the closing price of such stock was $20,952,000 as of September 18, 2007. The number of shares outstanding of the Issuer’s no par value Common Stock as of October 12, 2007 was 154,848,181. Documents Incorporated by Reference None Groen Brothers Aviation, Inc. Annual Report on Form 10-KSB Table of Contents Part I Page No. Item 1. Description of Business 1 Item 2. Description of Property 17 Item 3. Legal Proceedings 17 Item 4. Submission of Matters to a Vote of Security Holders 18 Part II Item 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 18 Item 6. Management’s Discussion and Analysis or Plan of Operation 20 Item 7. Financial Statements 36 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 8A Controls and Procedures 36 Item 8B Other Information 37 Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 37 Item 10. Executive Compensation 42 Item 11. Security Ownership of Certain Beneficial Owners and Management 45 Item 12. Certain Relationships and Related Transactions, and Director Independence 46 Part IV Item 13. Exhibits 47 Item 14. Principal Accountant Fees and Services 49 Signatures 50 PART I Item 1. Description of Business Background Groen Brothers Aviation, Inc. (the “Company") or (“GBA”) was originally incorporated in the State of Utah on July 28, 1980 as New Wave Energy.Separately, on March 21, 1986, Sego Tool, Inc. was incorporated by brothers Jay1 and David Groen in order to enter the gyroplane business.On September 18, 1990, the Groen brothers exchanged 100% of the common stock of Sego Tool, Inc. for 80% of the stock of New Wave Energy, an action that was in effect a reverse acquisition of New Wave by the owners of Sego Tool.On October 23, 1990, the name of New Wave Energy was changed to Groen Brothers Aviation, Inc., and under this name, the Company became a fully reporting public corporation (stock symbol “GNBA”) to facilitate the raising of capital and to give minority shareholders the flexibility of owning publicly traded stock.Hereafter, the "Company" refers to the small business issuer, Groen Brothers Aviation, Inc. (“GBA”) and its wholly-owned subsidiaries, Groen Brothers Aviation USA, Inc. (“GBA USA”) and, from December 2002 through November 2004, American Autogyro, Inc. (“AAI”).Effective November 1, 2004, the Company merged AAI into GBA USA.Unless otherwise stated, the financial activities described herein are those of GBA USA, which is the sole operating entity of the Company. The initial objective of the Company, primarily through GBA USA, was to develop and market an easy-to-fly and cost-efficient gyroplane2 that could compete effectively in the general aviation market.Initially, personal funds of the Groen brothers were used to build a proof-of-concept aircraft incorporating a design for the first collective pitch controlled semi-rigid teetering rotor system for a gyroplane.This first prototype aircraft flew successfully in 1987, and as a result, the Company was able to obtain the support of private investors to begin the development of its second prototype gyroplane, the one-seat Hawk 1. Following the successful flight of the Hawk 1 in 1992, the Company proceeded with the design of its third prototype, the two-seat Hawk H2X, which first flew in February 1997, incorporating a unique airfoil design enabling a smooth vertical takeoff at a world record-breaking density altitude for gyroplanes.At this point, management recognized that the opportunities for gyroplanes, and for the Company, extended well beyond the original general aviation market objective, and had broad potential for commercial, governmental and military applications.The Company’s focus was thus reoriented to the design of a larger four-seat gyroplane, the Hawk 4, intended for Federal Aviation Administration (“FAA”) certification with a wide range of potential commercial and public use applications. Between 1997 and 2003 the Company designed and manufactured two prototype Hawk 4 gyroplanes, the first with a piston engine first flight in 1999 and the second, powered by a Rolls-Royce gas turbine, had its first flight in 2000.Based on the superior operating performance of the aircraft with the gas turbine engine, the Company proceeded with its FAA certification program based on that engine.While substantial progress was made in the lengthy and expensive certification process in the following two years, the deterioration in the market for technical stocks, particularly aerospace, after 9/11, constrained the Company’s funding capabilities.Although the Company had been able to demonstrate the unique capabilities of the Hawk 4 through its participation in the official security arrangements for the 2002 Winter Olympics,the Company suspended its flight testing of the Hawk 4 during the first quarter of fiscal 2003 due to lack of financial resources.Further development toward commercial certification of the Hawk 4 has been deferred pending the obtaining of the funding necessary to complete it. 1 Jay Groen, founder and Chairman, died in October 2006.David Groen, President and CEO, took on the additional title and duties of Chairman. 2Descriptions of the characteristics of a gyroplane and its derivative, the gyrodyne, and a history of the development of these two aircraft types are provided at the end of this Background section. 1 The Company continues to believe that there is a substantial and potentially profitable market for the Hawk 4 and its derivatives, both for commercial and for so-called “Public Use” applications that do not require commercial certification.The latter includes federal, state and local agencies across the nation, particularly Homeland Defense, and also governments of foreign countries.In this context, the Company has had conversations with representatives of several countries with respect to setting up one or more joint ventures (“JV”) to certificate, manufacture and sell the Hawk series of gyroplanes.As described below under “Company Products,” considerable progress has been made with certain Spanish entities in this regard. While recognizing in fiscal year 2003 the infeasibility of continuing at that time with FAA certification of the Hawk 4, the Company also noted that the general aviation kit-plane market, which does not require the costly certification process of the Hawk 4, still lacked the safe, economical, easy-to-fly gyroplane that the Company originally intended to produce.In the opinion of management, the kit-plane market could expand significantly as a result ofnew less restrictive FAA regulations.Although thousands of kit-built small gyroplanes have been produced by a variety of manufacturers over many years, for the most part, the Company believed these gyroplanes did not incorporate a full understanding of gyroplane dynamics and that this contributed to the fact that fatality statistics of kit gyroplanes did not reflect the inherent safety of the gyroplane.Because the Company has an important vested interest in the reputation for safety of gyroplanes in general, management believed that both to protect the reputation of the gyroplane and to take full advantage of an underserved market, the Company should enter this market. To take advantage of these opportunities through utilization of its very considerable knowledge of gyroplane dynamics and aerodynamics built up over the years, the Company established American Autogyro, Inc. (“AAI”) in December 2002.AAI started with the design and manufacture of a modification kit to enhance flight stability for another manufacturer’s home-built gyroplane and initiated delivery of such a kit in April 2003.The Company reported its first revenues in the fiscal year ended June 30, 2003, largely from AAI flight training and the sales of these modification kits.AAI was then tasked with developing a new small gyroplane, designed to aerospace standards, that would set a new standard for safety in that class of aircraft. The Company’s activities with this aircraft, later called the ‘SparrowHawk,’ and its derivatives are described under “Company Products.” Effective November 1, 2004, the Company merged AAI into GBA USA.GBA USA is continuing the manufacturing, sales and marketing, and customer support functions of the SparrowHawk. The Company also recognized that the knowledge and experience that it had gained from its work with the Hawk 4 had made it the preeminent authority on gyroplane technology and that that in the post9/11 defense environment this technology had substantial military potential.It could serve in a wide variety of roles ranging from gyroplanes as unmanned air vehicles (“UAV”s) and to gyrodynes as heavy lift Vertical Take-off and Landing (“VTOL”) transports and as high speed helicopters.Furthermore, the technology could be further developed to enable the design of runway independent commercial aircraft. 2 Starting in fiscal 2003, the Company made presentations to the U.S. Defense Advanced Research Projects Agency (“DARPA”) and to other military agencies and also to public aerospace companies.Emerging from these efforts, on November 7, 2005, the Company announced that DARPA had selected a Company-led team to design a proof of concept high-speed, long range, VTOL aircraft.This modern rotorcraft, named the “Heliplane” by DARPA, is intended as a demonstrator aircraft for potential use in combat search and rescue roles and is designed to fly at a forward speed of 400 mph with a 1,150 mile range, a speed twice as fast as a helicopter, to offer the VTOL capability of a helicopter, the fast forward flight of an airplane, and the safety, simplicity and reliability of a GBA gyroplane, and is designed to exploit the Company’s gyrodyne technology.On August 31, 2007, the DARPA contract was modified to extend the term of Phase One thereunder from a period of 15 to 23 months and to increase the total funding in Phase One from $6.4 to $10.4 million.The Company is nearing the end of Phase One of the four Phase program, and anticipates a Phase Two award by mid fiscal year 2008.There can be no guarantee, however, that Phase Two will be awarded. DARPA is the central research and development organization for the US Department of Defense (“DoD”).It manages and directs select basic and applied research for DoD, emphasizing technology development projects where payoff is high and where success may provide dramatic advances in the capabilities of this country’s combat forces.Under its DARPA contract, the Company retains the rights for both military and commercial use of the technology emerging from the Heliplane contract and continues to pursue potential opportunities for this and other of its technologies in the UAV and VTOL fields.Under this contract, DARPA retains a “paid up for life” license to the military use of this technology. Gyroplane and Gyrodyne Technology Autorotative flight was developed in 1919 by Spanish aviator, Juan de la Cierva, with the objective of eliminating the risk of stalling inherent in all fixed wing aircraft when forward speed drops below a critical speed.De la Cierva named and trademarked his invention as the “autogiro,” which means “self turning” or “autorotation.”The rotary wing of a gyroplane3, however, powered in flight only by the onrushing air, much like a windmill, will not stall because a reduction in forward speed with the rotor blades in autorotation, will not result in any sudden loss of lift.As speed decreases, a gyroplane will begin to descend, right side up and controllable, as its rotating wing continues to provide lift with the upward flow of air driving the rotor.This provides the gyroplane with an important inherent safety advantage over a conventional airplane for activities requiring low altitude and low speed operations. For such low, slow flying missions, a gyroplane has a similar safety advantage over a helicopter.The helicopter obtains its lift from its engine-powered rotor blades pulling the air downwards, creating an upward force on the rotor, enabling the helicopter to hover.This, however, also makes the aircraft unstable, and difficult to fly, since a loss of power to a helicopter rotor will cause an immediate loss of lift.Only with sufficient forward speed or altitude will a skilled pilot have sufficient time to put a helicopter into autorotation, and thus make a controlled landing while operating as a gyroplane, although without the benefit of rotor blades optimized for gyroplane flight.A helicopter is also more mechanically complex than a gyroplane, requiring additional safety-critical systems, notably a transmission between engine and main rotor, and a tail rotor with its transmission needed to offset the torque in the system created by the powering of the rotor in flight.For these reasons, a gyroplane, not requiring a tail rotor or complex transmission because its rotor is not driven by its engine, is inherently safer, simpler, quieter andeasier to operate while much less expensive to maintain than a helicopter. 3Gyroplane is an official term now designated by the FAA to describe an aircraft that gets its lift from rotor blades and its thrust from an engine-driven propeller either in front, the tractor configuration, or at the rear, the pusher configuration. 3 The one material advantage of a helicopter over a gyroplane is its ability to hover, which is necessary in some situations such as sea rescue, sling-load work, or landing in uneven terrain.For air surveillance and point-to-point flying, the inability to hover is not a disadvantage.Helicopters at low altitude, out of ground effect, whenever possible, will avoid hovering because of the danger inherent in doing so.In a low level surveillance roll, such as law enforcement, border patrol, traffic control, etc., proper procedure for all rotorcraft is to circle in a slow orbit, something the Hawk 4 and SparrowHawk can do efficiently and safely. In summary, gyroplanes in flight, being in constant autorotation, are much safer in low and slow flight than either airplanes or helicopters.Airplanes flying low and slow risk a stall/spin crash, which cannot happen in a gyroplane.If power fails in a gyroplane, the autorotation continues and the aircraft can be guided softly to the ground from any altitude.When power fails in a helicopter, the pilot must convert from powered flight to autorotative flight to keep the rotor blades turning.This is an unforgiving process, requiring a skilled, practiced, accurate, and rapid reaction by the pilot, and it requires a minimum altitude and/or airspeed to be performed safely.If a power failure occurs when a helicopter is operating with insufficient altitude or speed, specifically if operating within the “height-velocity” curve shown on graphs in the helicopter’s flight manual (informally known as the “dead man’s curve”), the pilot will not be able to avoid a crash landing. The gyrodyne is a derivative of the gyroplane that, as the name implies, has a powered rotor that enables the gyrodyne to hover and to takeoff and land vertically.Gyrodynes differ from helicopters in that their rotors are powered, not by the main engine, but by tipjets normally used only for takeoff, landing and hovering.In forward flight the tipjets are turned off and the aircraft operates as a gyroplane with the attendant advantages of safety, reliability and economy.Since the rotor is not driven mechanically by torque from the main engine located in the aircraft fuselage, a gyrodyne, like a gyroplane does not require a tail rotor with its complexity and maintenance requirements. Interrupted History of the Gyroplane In the 1920s and 1930s, following the successful flights of the Spaniard, Juan de la Cierva, the originator of the autogiro or gyroplane,Harold Pitcairn and his colleague Walter Kellett, under license from Cierva, designed and built a series of gyroplanes in America, which eventually made vertical takeoffs and landings.Their efforts resulted in the autogiro concept proving commercially successful in many applications during the 1930s and early 1940s.An outstanding example was its use by the U.S. Postal Service for nearly ten years to deliver mail from the roofs of post offices.Thousands of flights carrying mail were performed by Kellett and Pitcairn gyroplanes flying in Camden, Philadelphia, Chicago, New Orleans, Washington, D.C., and other cities. Funding for development of aircraft for the private market had collapsed in the years of the Great Depression and in the build up toward Word War II, the main source of investment in aviation came from the U.S. military.At the time, Igor Sikorsky, who was an important designer of transport airplanes for the government, recognized the potential of a helicopter to the military.After licensing rotor technology from Pitcairn, he convinced the U.S. military to invest in the helicopter as the next logical step in the evolution of rotorcraft, promising more versatility for military purposes than the gyroplane.This commitment to the helicopter effectively ended government funding for technical development of the gyroplane. 4 After World War II, there was a brief and modest resurgence as investors enabled three private companies to develop two-seat commercial gyroplanes that were certified by the FAA:the Umbaugh (later the Air & Space 18A), the Avian (a Canadian design of that same period that reached FAA certification, but was never produced), and the McCulloch J-2.In each case, as an expedient to FAA certification, the designers adapted helicopter rotors and blades, and thus did not fully use the gyroplane technology created by their 1930s predecessors.As a result, none of these civilian gyroplanes performed well and their companies failed. More significantly, during the 1950s, Igor Bensen, who had been a principal in General Electric’s rotary wing program after World War II, developed a home-built open-frame gyroplane kit for amateurs, which he called the “gyrocopter.”Stemming from this initiative, home-built kits, mostly seating one person, became popular with enthusiasts and more than a dozen small manufacturers have produced and sold several thousand kits. The technical development of the helicopter necessary to achieve the potential of helicopter flight was, however, much more difficult and took far longer than the military expected.Real utility was not fully attained until the middle of the Vietnam War, and then only after billions of dollars had been spent developing turbine-powered helicopters with sufficient payload to move large numbers of troops and equipment into and out of the jungle. While the Vietnam War clearly demonstrated the versatility of vertical flight, it also demonstrated that the helicopter was too expensive, both to purchase and to operate, for widespread civilian use.Large helicopter manufacturers have thus found that the civilian side of helicopter with current production technology has not been sufficiently profitable to encourage major investment. Nevertheless, companies such as Boeing and Bell, that have committed large capital outlays toward helicopter and tilt-rotor technology for military applications, recognize vertical takeoff and landing has substantial commercial potential.These companies continue to look for civilian use of that technology as evidenced by their investment into the development of aircraft targeted for commercial use, including a civilian tilt-rotor.This indicates to the Company the correctness of its opinion that with the right technology there is a substantial civilian market for a VTOL aircraft. Company Products GBA Hawk 4 Gyroplane The first pre-production piston-engine version of the four-seat Hawk 4 flew in September 1999, followed by the turbine-engine version in July 20004.This latter aircraft, powered by a Rolls-Royce Model 250 420shp turboprop engine, was developed to become the Company’s first major production aircraft.It incorporates rotor blades optimized for autorotative flight and the Company’s patented rotor head with infinitely variable collective pitch control.This enables the pilot to optimize the rotor blade pitch to the existing conditions and attain a smoothly controlled ultra-short ground roll for both take-off and landing.The turbine engine further contributes to the reliability, maintainability, payload and low operating cost characteristics of the aircraft.The Company has flown the Hawk 4 in several hundred incident-free sorties and hundreds of hours of flight time in its pre-certification flight-test program. 4 The piston-powered Hawk 4, although with space for a pilot and four passengers, was limited by payload to four occupants.The more powerful turbine version can carry a pilot and four passengers. 5 The Company believes that the safety, reliability, maneuverability and low operating cost of the Hawk 4 will permit it to perform competitively with helicopters (and airplanes) for many missions requiring low, slow flight, and the absence of a requirement for a runway for take-off or landing is a critical advantage.Potential customers include the following: 1. Law enforcement (police, sheriff, border patrol, customs, and drug interdiction). 2. Public service agencies (fire patrol, medical transport, wildlife and land management). 3. Military (courier, armed surveillance, VIP transport, forward artillery control, ground attack, unmanned aerial vehicle). 4. Commercial (oil, gas, and power line patrol and inspection, land survey, aerial photography, crop spraying, herd management, air taxi service, corporate transport, and flight training). 5. Private (commuting, sport flying, training). Although certification of the Hawk 4 has not been completed, it has required significant capital and will continue to require significant capital to complete it.In consequence of the adverse affects on the venture capital market of the spring 2000 decline of the stock market and the September 11, 2001 terrorist attacks, the Company cut back its operations very substantially in October 2001, and reoriented its immediate priorities toward offering the Hawk 4 Gyroplane in its already well-tested form to the US government in roles similar to those outlined above that would not require commercial certification. As operation in the United States by Federal, State or Local Government agencies is exempted from commercial certification requirements under Public Use laws, each of these opportunities would give the Company the opportunity to begin receiving revenues ahead of FAA certification.This would, as a result, reduce the need for funding to permit the start of production of the Hawk 4.Consistent with this objective, the Company has continued to present the case for the Hawk 4's utility in this role to members of Congress, appropriate Federal Agencies, and to State and local agencies across the nation, and, importantly, with similar agencies of friendly foreign governments. In this context, the Company has had conversations with representatives of several countries with respect to setting up a joint venture to certificate, manufacture and sell the Hawk series of gyroplanes. From an early stage of such discussions, it was recognized that the most serious interest in this project was coming from Spain and that that country presented an attractive combination of market potential, available skills and funding sources, and favorable legal and political environment.As a result, the Company has been diligently seeking to set up a JV through which the Hawk 4 could be certified under FAA and European regulations.The objective, in broad terms, is for GBA to provide the JV with its Hawk 4 technology and oversee and participate in the certification program (on commercial terms), while the other partners, governmental and industrial, would provide funding, manufacturing, and other resources.GBA would be a significant minority shareholder and the recipient of royalties on aircraft sales. As early as fiscal 2004, after favorable technical recommendations from a Spanish due diligence team, the Company believed that such an agreement with a mid-size Spanish aerospace company as the industrial partner was close at hand.At a late stage, however, that company decided that in the very poor economic climate in the aerospace industry at that time, it would cease investing in aerospace in favor of its more profitable non-aerospace activities. 6 In fiscal 2007, however, the Company obtained renewed interest from the government of Aragon, an Autonomous Community within Spain, and in December 2006 entered into a Memorandum of Understanding with Aragon to set up such a JV.Since that time, the investment advisors for Aragon have been undertaking due diligence on the project, presenting the project to potential industrial partners and undertaking preliminary discussions with regard to funding with the Spanish government authorities.In early fiscal year 2008, representatives of GBA and Aragon met with representatives of CDTI5, the investment arm of the central Spanish government’s Ministry of Industry, Tourism and Commerce.The Company has been advised that the results of this meeting were favorable and that CDTI has asked Aragon and other potential partners to enter into the formal process for funding requests.While the Company can give no assurance that the JV will be established, or that if established it will be successful, the Company believes that the potential investors in the JV have the capability to fund such a project and, in the opinion of management, that they are likely to have access to a significant market for the Hawk 4.The Company believes that the proposed JV offers a viable prospect for the Company to profit from its considerable investment in the Hawk 4 and gyroplane technology. SparrowHawk Gyroplane and Derivatives Starting in fiscal 2003, AAI undertook the task of designing its own two-seat piston engine powered gyroplane that it named the SparrowHawk.This aircraft, incorporating safety features based on aerospace standards, offers performance, stability and comfort standards that AAI believes are superior to any competitive kit-built gyroplane in its class.AAI finalized the design of the SparrowHawk in the fiscal year ended June 30, 2004, and began deliveries of kits for the home built market in the third quarter of that fiscal year. In addition, the Company developed and continues to sell, modification kits designed to improve in-flight stability and safety for another manufacturer’s kit gyroplane. In December 2005, the Company announced the introduction of its improved SparrowHawk model, the SparrowHawk II.SparrowHawk II offered added comfort and robustness, and reduced the time and effort, needed by the customer to build the aircraft.The Company has continued to design improvements for the SparrowHawk IIduring fiscal 2007 and in the first half of fiscal 2008 will be introducing new versioncalled the SparrowHawk Quick Build.As the name implies, the primary objective for the ‘Quick Build’ is a significant further reduction of time and effort on the part of the purchaser in building the aircraft, while maintaining conformity with FAA regulations.Careful attention has been paid to existing customer input and to the needs of potential customers.Many of the latter have the financial resources to purchase an aircraft, but have limited time to complete the build process.Through a thorough assessment of the build process, changes in the design manufacture and product delivery, the time to assemble the kit by a typical purchaser is expected to be in the order of 300 hours, cutting build time in half.Deliveries of the Quick Build kit begin in October 2007.All future aircraft will be manufactured to the SparrowHawk QB standard. The Company began deliveries of SparrowHawk kits during the third quarter of its fiscal year ended June 30, 2004, recording initial revenues from this aircraft in the fourth quarter of fiscal year 2004.During the years ended June 30, 2007 and 2006, the Company reported revenues from the sale of SparrowHawk kits and parts of $562,000 and $667,000.The Company has received advance payments from dealers and customers on SparrowHawk gyroplane kit orders during the past several quarters, which have been recorded as deferred revenue.Additional revenues have also been received from the sale of modification kits, flight training and from contract manufacturing; however, these revenue sources have not been, and are not projected to be, significant to the Company. 5 Center for Development of Technology for Industry 7 During fiscal year 2005, the FAA announced the establishment of a new category of aircraft, called Light Sport Aircraft (LSA), which permits manufacturers to produce and sell small, non-complex, fully assembled aircraft without the necessity of fulfilling the requirements for an FAA “Type-Certificate.”While helicopters have been excluded from the LSA category as being too complex, gyroplanes are included, but in view of the limited experience of the FAA with gyroplanes, initially in a sub-category defined as Experimental Light Sport Aircraft (E-LSA).The E-LSA category for gyroplanes will end in 2008.The Company has petitioned the FAA for a “deviation” from the regulation that would permit it to produce and sell complete aircraft that meet the LSA standards, with the expectation that the experience gained and demonstrated will justify full LSA authorization for gyroplanes.The Experimental Aircraft Association (EAA) filed with the FAA a “letter in support” of the Company’s petition for deviation. Management believes a large market is likely to arise within the United States as a result of this FAA action.The Company believes that its technology will be well suited to this market and be capable of conforming to the new regulations.The Company has therefore initiated the design of a new light gyroplane, called the SportHawk that would meet the LSA regulations. As previously noted, the Company identified an important untapped potential market for the Hawk 4 as a patrol and surveillance aircraft, both in the United States and overseas.It has now become evident that as a derivative of its SportHawk design, a smaller, professionally designed aircraft with low purchase and operating costs that can operate “off airport” and is easy to maintain and fly, would also have important applications for patrol surveillance.This is particularly the case in parts of the world where skilled helicopter pilots and maintenance personnel are not readily available.For this reason, the Company believes the SparrowHawk or its derivatives sold as a fully assembled aircraft could be expected to be popular with law enforcement agencies around the world. The Company’s discussions with the Office of Domestic Preparedness (“ODP”) on gyroplane usage have emphasized the merits of the SparrowHawk as a readily available, ultra-low cost air surveillance vehicle.Similarly, discussions have been held with the Department of Defense (“DOD”) for the use of gyroplanes for mine and bomb detection to counter those threats in Iraq and elsewhere, emphasizing again its low cost and early availability in relation to other solutions.Sales representatives have also been appointed in Korea and India to present the capabilities of small gyroplanes to government agencies in those countries, and the Company has held meetings with several agencies in China in relation to the use of the SparrowHawk in China. Consistent with the design advances that are being incorporated into the SportHawk for the civilian market, and with the knowledge gained by these discussions with potential customers, as mentioned above, the Company has initiated design of a corresponding SportHawk derivative directed toward government markets, which it is naming the ShadowHawk Gyroplane. As a result of the new FAA regulations and the opportunities for government acquisition of fully assembled aircraft, the SportHawk and ShadowHawk can be sold as complete aircraft, rather than as kits like the SparrowHawk.The Company believes that the production of complete aircraft will enable it to maintain quality control over the finished product, eliminate the delay between delivery and in-service dates, and overall enable the product and Company to be more effectively branded. 8 Unmanned Gyroplane Contract The relative mechanical simplicity and aerodynamic stability of the gyroplane and gyrodyne in comparison to a helicopter or other vertical lift aircraft allows both aircraft to be potential candidates for unmanned as well as manned applications.GBA has been approached separately by two aerospace companies with proposals to assist them in the design of unmanned gyroplanes for two different US military applications. The Company hasbeen engaged as a subcontractor to one of these companies for a project called PAS (Precision Airdrop System) that is projected to produce an unmanned gyroplane rotorcraft for military supply missions, missions now served with much less accuracy by parachutes.GBA has been engaged by this major aerospace company to design, and ultimately manufacture, the rotor system and fuselage using their guidance system.A large-scale model designed and built by GBA was successfully flown on a military test range in July of 2007, demonstrating the effectiveness of this technology.The project is expected to proceed to full-scale demonstrator development beginning in 2008.If successful, it is possible that the Company could receive a significant order for full-scale production for these aircraft as early as 2009. The Company’s DARPA “Heliplane” Gyrodyne Contract The Company’s technology is fully scalable and readily adaptable to the gyroplane’s derivative form, the gyrodyne.As detailed earlier, the gyrodyne is a rotary wing aircraft that uses “tipjets” for short duration power permitting pure vertical takeoff and landing, providing the capability to hover.During the en-route portion of the flight the tipjets are turned off and the gyrodyne flies as a gyroplane in autorotation.Such an aircraft is capable of both lifting substantial payloads in gyrodyne mode and covering substantial range as a gyroplane.The British Fairey Rotodyne aircraft demonstrated the technical validity of this concept in the 1960's.With the application of modern technology developed by the Company, the concept is ready to be turned into a highly utilitarian aircraft platform, with many diverse applications. In recognition of these capabilities, over the past three years the Company has been assessing military applications of its gyrodyne technology to conceptual designs for a vertical takeoff aircraft with payload and range capabilities that no aerospace manufacturer has been able to offer and that would contribute to the military and security needs of the United States Government.As a consequence, the Company has been able to respond to requests for proposals from government agencies and military commands.These submissions have ranged from small UAV gyroplanes to large vertical takeoff and landing (“VTOL”) freighters.Applications have also been made in partnership with either a major aerospace company or an academic institution with preeminent aerospace credentials. On November 7, 2005, the Company announced that the U.S. Defense Advanced Research Projects Agency (“DARPA”) had selected a Company-led team to design a proof of concept high-speed, long range VTOL aircraft.This modern rotorcraft, named the “Heliplane” by DARPA, is intended for use in combat search and rescue roles.It will offer the VTOL capability of a helicopter, the fast forward flight of an airplane, and the safety, simplicity and reliability of a GBA gyroplane and is designed to exploit the Company’s gyrodyne technology.DARPA is the central research and development organization for the US Department of Defense (DoD).It manages and directs select basic and applied research for DoD, emphasizing technology development projects where payoff is high and where success may provide dramatic advances in the capabilities of this country’s combat forces. 9 Phase One of this potential multi-year $55 million four-phase Heliplane program began with a 15-month $6.4 million award to develop the preliminary design and perform key technology demonstrations.On September 19, 2007, the DARPA contract was modified, increasing the contract award from $6.4 million to $10.4 million, and extending the term of Phase One from 15 to 23 months.Substantial portions of Phase One payments are paid by the Company to subcontractors and consultants hired by the Company.Payments under this contract are conditional upon the Company attaining several milestone objectives during the course of Phase One of the contract. The Company recognizes revenue on this contract as each defined milestone is completed and the requisite meetings are held and technical data submitted and accepted by DARPA.At that time, DARPA will instruct the Company to submit an invoice for payment for the respective milestone at the amounts specified in the contract.Through December 31, 2006, contract-related expenses incurred by the Company for each milestone of the contract, including its own labor, travel, supplies and other costs, and the costs of subcontractors and consultants, were deferred and expensed to cost of sales as the contract revenue for the milestone was recognized.The Company is currently experiencing a negative profit margin on the DARPA contract; therefore, all contract-related costs and expenses incurred subsequent to December 31, 2006 have been expensed as incurred.Through June 30, 2007, the Company completed the first four milestones and substantially all of the fifth milestone of Phase One of the DARPA contract, and recognized revenues totaling $4,790,000, $2,350,000 recognized in the fiscal year ended June 30, 2006 and $2,440,000 recognized in the current fiscal year ended June 30, 2007. The Heliplane gyrodyne represents the possible model for the next generation rotor wing aircraft, meeting economy and performance goals not considered achievable by any other type of VTOL aircraft.As the Company’s gyrodyne technology is scalable to much larger aircraft, it has potential applications for both heavy lift, high speed VTOL military aircraft and for runway independent commercial airliners.The Company has been actively engaged in discussions with government agencies and potential aerospace strategic partners in this country with respect to military and commercial gyrodyne and gyroplane applications, and in Europe, India, and China with respect to commercial gyroplane applications. Future Company Gyrodyne Aircraft The Heliplane gyrodyne represents the possible model for the next generation rotor wing aircraft, meeting economy and performance goals not considered achievable by any other type of VTOL aircraft.As the Company’s gyrodyne technology is scalable to much larger aircraft, it has potential applications for both heavy lift, high speed VTOL military aircraft. The Company has been actively engaged in discussions with government agencies and potential aerospace strategic partners in this country with respect to military applications, both manned and unmanned. The gyrodyne technology developed for the Heliplane also has direct application to the design of short-range vertical take off and landing (“VTOL”) commercial airliners that are runway independent.Growth in the economy can produce heavy demand for aircraft that do not require the use of increasingly congested runways and are not limited by air traffic control constraints, and the Company anticipates an opportunity to develop such an aircraft.By using the airframe of an existing type-certificated production airplane and adding the Company’s rotor system, gyrodyne airliners can be delivered for substantially less investment and in less time than would normally be required to bring a new airliner to market.The Company’s longer-range plans have identified opportunities for large (18-60 seat) gyrodynes to provide commercial passenger service in short and medium-range markets. 10 The proposals that the Company has presented, or participated in presenting, have been well received and helped generate credibility for the value of the Company’s technology among key segments of the aerospace industry.The Company will continue to seek opportunities to obtain government research and development contracts for use of its technology in both military and civilian agency fields where it believes that it can offer meaningful advantages in performance or cost over competing technologies. Market Management believes that it is in the national interest that the Company’s unique gyroplane technology is developed.The terrorist actions of September 11, 2001 and later, have triggered important new opportunities to use the Company’s technology in new counter-terrorism markets.The new circumstance of our country, as well as other countries, is requiring sharply increased levels of vigilance by many branches of government to protect critical national assets against terrorist attack.Public use regulations would permit the Hawk 4 to be utilized as a highly efficient, safe, and inexpensive means of providing needed surveillance by government agencies for such roles. These include border patrol as well as protection of pipelines, nuclear power plants and key transportation infrastructures for which the Hawk 4 is particularly well suited, performing such missions far more effectively, and often at far lower cost, than other air or ground vehicles. The attempted shooting down of an Israeli commercial aircraft approaching Mombassa airport in Kenya by Al Qaeda terrorists using surface-to-air “SAM” man-portable missiles has made the protection of commercial aircraft from such missile attacks an extremely important issue.Several proposals have been made to fit military missile defense systems to commercial aircraft, but research undertaken under Homeland Defense contracts has indicated that these approaches are extremely expensive, and would take years to develop and install.Significantly, however, the Kenya incident precisely fits the scenario presented by the Company as a serious risk to the Salt Lake City 2002 Winter Olympics, which resulted in the Hawk 4 demonstrating its capacity to guard against such an attack.The subsequent arrest in New York of individuals attempting to import Russian SAM missiles into the United States heightened concerns about this threat. The Company asserts that the most practical and effective deterrent to missile attacks remains intensive patrolling of airport approach and departure paths by safe Hawk 4 and/or SparrowHawk Gyroplanes, which could perform this role more economically and effectively than fixed-wing airplanes or helicopters.The Company has therefore approached principal government agencies, including the Transportation Security Administration (TSA) of the Department of Homeland Security, the Office of Domestic Preparedness (ODP) of the Department of Justice (DOJ), as well as representatives of airport authorities, to present the case for both the Hawk 4 and the SparrowHawk in this role. The Company is also seeking orders from foreign governments with intensive border patrol needs.The small, ultra low cost SparrowHawk, mechanically very simple, although sophisticated in design, is well suited for areas where substantial coverage is needed, but resources and skills are very limited.The easy maintainability of the Hawk 4 also enables it to excel in operating where infrastructure is relatively undeveloped and where the cost and complexity of acquiring and operating helicopters in adequate numbers is infeasible.Given the potential for sales in foreign countries, the Company has evaluated the efficiency of assembling Hawk 4 and SparrowHawk Gyroplanes in strategic overseas locations, and has had discussions with different foreign entities on possible sites. 11 Government Regulation The nature of aviation products has resulted in their manufacture being regulated by governments for public safety, national defense, and economic and/or political purposes.Such regulations vary widely by country, by product type and by usage.The Company’s products and intended products are principally impacted by United States laws and regulations, but also by requirements in its export markets.As its products can be used for private, commercial, public agency or military purposes, their sale and operation are governed by regulations appropriate to each category.Developmental flight testing of the Company’s aircraft is carried out under exemption rules covering experimental aircraft.The following section reviews the principal regulations applicable to each category of the Company’s activities in the United States. GBA Hawk 4 Series Gyroplanes Commercial or Private Use:FAA certification is the process by which the United States government ensures that aircraft sold into the US civil market meet appropriate standards for all civil users.FAA certification is not required by military aircraft and by many aircraft in “Public Use,” roles operated by Federal, State or local agencies.Civil aircraft operated outside the United States are regulated by the authorities of those countries and may be required to obtain additional certification.The analysis and testing leading to a US certificate is, however, currently acceptable in most foreign countries as the basis for granting certification in those countries. FAA certification has two related components.The first, Aircraft Type Certification assesses the integrity of the design and associated engineering through analysis and testing of components and complete aircraft to insure that the aircraft can achieve its performance standards safely.The second, Aircraft Production Certification, assesses the manufacturing organization to insure that its processes and procedures will result in the production of aircraft that fully conform to the standards of the aircraft type certificate. The regulations pertaining to aircraft certification are contained in Title 14 of the United States Code, the “Federal Aviation Regulations” (FAR).Aircraft in the category of the Company’s Hawk 4 aircraft, to be operated commercially or privately, must receive a Type Certificate under Part 27 (normal category rotorcraft weighing less than 6,000 lbs) of the FAR, while the Production Certificate must be obtained under Part 21 of the FAR. Public Use: The Company’s efforts to sell its Hawk 4 to government agencies in the United States is based on the specific exemption for operation of aircraft used by government agencies as authorized by Federal Public Law 103-411, which defines what is a “public aircraft operation.”This law permits training and flights in “public aircraft” for performance of the following governmental functions: Flights in response to fire fighting; Flights in response to search and rescue; Flights in response to law enforcement activities; and Flights in support of aeronautical research or biological or geological resource management. 12 In this context, ''public aircraft'' means an aircraft: (i) used only for the United States Government; (ii) owned by the United States Government and operated by any person for purposes related to crew training, equipment development, or demonstration; or (iii) owned and operated (except for commercial purposes), or exclusively leased for at least 90 continuous days, by a government (except the United States Government), including a State, the District of Columbia, or a territory or possession of the United States, or political subdivision of that government; It does not include a government-owned aircraft: (i) transporting property for commercial purposes; or (ii) transporting passengers other than – (I) transporting (for other than commercial purposes) crewmembers or other persons aboard the aircraft whose presence is required to perform, or is associated with the performance of, a governmental function such as firefighting, search and rescue, law enforcement, aeronautical research, or biological or geological resource management; or (II) transporting (for other than commercial purposes) persons aboard the aircraft if the aircraft is operated by the Armed Forces or an intelligence agency of the United States. An aircraft described in the preceding sentence shall, notwithstanding any limitation relating to use of the aircraft for commercial purposes, be considered to be a public aircraft for the purposes of this part without regard to whether the aircraft is operated by a unit of government on behalf of another unit of government, pursuant to a cost reimbursement agreement between such units of government, if the unit of government on whose behalf the operation is conducted certifies to the Administrator of the Federal Aviation Administration that the operation was necessary to respond to a significant and imminent threat to life or property (including natural resources) and that no service by a private operator was reasonably available to meet the threat. Military Use: Aircraft sold to the US military are not required to meet FAA regulations, but must conform to military specifications that serve a similar purpose.The Company has not attempted to sell its Hawk 4 to the United States Armed Forces and is thus not familiar with the detailed requirements that would have to be met.It believes, however, that should a military application for the Hawk 4 be needed by the US Armed Forces, a version of the Hawk 4 could be designed to meet military specifications. GBA SparrowHawk Gyroplanes Homebuilt Kit Aircraft:While it might be possible to design and manufacture a gyroplane in the size and performance class of the SparrowHawk to meet the FAA FAR Parts 21 and 27 regulations that the Hawk 4 is designed to meet, the Company has not chosen to do this.The Company’s entry to the SparrowHawk market has been through the alternative path of producing homebuilt aircraft kits for which there is an established market.Homebuilt aircraft kits are permitted by the FAA under its FAR Part 21 regulations governing the certification and operation of amateur-built aircraft.Such kits, however, require that the majority portion of the kit be built by an amateur (the “51% rule”), limiting the manufacturer’s portion to 49%. 13 Light Sport Aircraft:The FAA issued new regulations in 2004 defining a new classification of aircraft called Light Sport Aircraft (“LSA”) and regulated in two categories, namely Special Light Sport Aircraft (“SLSA”) and Experimental Light Sport Aircraft (“E-LSA”).These regulations define an LSA by specific detailed limits upon size, weight, speed, and complexity.The LSA regulations specifically exclude helicopters and other aircraft types considered to be overly complex for the LSA classification.Such aircraft are not limited by the 51% rule, with the manufacturer permitted to fully build the aircraft. Aircraft conforming to the SLSA category, must in addition to the basic LSA limitations, be designed and manufactured to certain defined standards that include requirements such as, for example, the need for engines that are either FAA-certified or have parts traceability. Unlike helicopters, gyroplanes are not specifically excluded from the LSA classification, but in view of the FAA’s relative unfamiliarity with the type, are eligible for a subcategory defined as Experimental or E-LSA.E-LSA aircraft must meet the LSA size, weight and other limits and can be sold as fully assembled aircraft, but are not required to meet the SLSA manufacturing standards.Manufacture of E-LSA aircraft is, however, limited to the period ending January 31, 2008. Public Use Aircraft: The Company is offering SparrowHawk aircraft fully built to US government agencies for Public Use, for which the regulations and limitations are covered by the same regulation, Public Law 103-411, that governs Public use for the Hawk 4, as described above. Research and Development Aircraft Flown under Government Contract Any aircraft developed and flown under government contracts that the Company may be granted, such as the DARPA Heliplane contract, will be tested and flown under FAA regulations governing experimental aircraft. Distribution and Marketing It has been the Company’s plan to market the Hawk 4 through a dealer network, both in the United States and the rest of the world. A GBA Authorized Dealer network with 14 United States dealers, 3 International dealers and over 60 national sales representatives was established and these dealers placed firm orders with deposits for 145 Hawk 4 gyroplanes.As of June 30, 2007, dealer deposits totaled $2,145,000, which amount has been reported as a long-term liability in the accompanying consolidated financial statements.The deposit guarantees a delivery sequence number and represents a percentage of the total estimated purchase price.The Company has also issued common stock to dealers as partial consideration for the delay in the certification of the Hawk 4 Gyroplane.These costs have been charged to interest expense as incurred.The dealers have been given the opportunity to convert a portion of their deposits into shares of the Company’s restricted common stock.As stockholders of the Company, the dealers are considered related parties. In the event of a successful establishment of a joint venture for the Hawk 4 in Spain, the distribution rights of the dealers for commercial sales may be transferred from GBA to the JV.Public use and military sales of the Hawk 4 will be made directly by the Company or by its prospective Spanish JV. 14 All the Company’s government marketing and therefore its responses to requests for proposals to participate in research and development programs suited to its technology have been directed exclusively to the United States Government. As discussed previously, the Company is building a dealer network for the sales of its SparrowHawk gyroplane kits, primarily throughout North America with some international locations.This dealer network will be the principal means of marketing and selling it SparrowHawk kits, and the Company intends to sell its kits primarily through this network.Through the date of this filing, 36 dealerships have been established, 29 in the United States and 7 internationally. Sales representatives have also been appointed in Korea and India to present the capabilities of the SparrowHawk for civil use to government agencies in those countries. The Company continues to place a particular focus on demonstrations of the SparrowHawk at regional and national air shows attended by kit-built aircraft enthusiasts.Together with several of its dealers, it has given demonstrations to attendees at the Popular Rotorcraft Association Show at Mentone, Indiana, the Experimental Aircraft Association (EAA) Show at Oshkosh, Wisconsin, the EAA Sun ‘n Fun Show in Lakeland, Florida, and the Bensen Days Show in Wauchula, Florida.Additional demonstrations have been given by dealers at shows in Arizona, Texas, Florida and Washington.As the dealer network expands, it can be expected that the exposure of potential customers to the merits of the SparrowHawk will increase. In recognition that many of the opportunities for use of the Company’s gyroplane products lay in Asia, in fiscal 2005 the Company hired Mr. Jason Chen, as Vice President of Business Development in Asia, who is now leading the Company’s efforts in that continent.As a result of the hiring of Mr. Chen, executive officers and employees of the Company have met in China with government officials and aerospace executives on several occasions.In these meetings, Company representatives made presentations covering the application of the Company’s gyroplane and gyrodyne technologies to China’s commercial needs.The presentations were well received and resulted in the Company being invited back to China to discuss specific proposals for joint ventures or cooperation. The Company believes that Asia represents a potentially very large market for its products, from the SparrowHawk size gyroplanes, to the Hawk 4 gyroplane and its variants, to the varying sizes of tip-jet powered gyrodynes in commuter airline and transport category aircraft.In addition, the Company believes that these types of safe, economical, high performance Ultra-Short and Vertical Takeoff and Landing (USTOL and VTOL) aircraft can be very important in helping solve the transportation needs of the burgeoning economies of China, India, Korea and other Asian nations. Competition To the Company’s knowledge, no other gyroplane is being prepared for commercial FAA certification, nor are any certified commercial gyroplanes currently being manufactured.The sole company known to be developingmodern gyroplane technology, is CarterCopters, LLC (Carter). Carter, like the Company, has identified the potential for a safe and efficient gyroplane that can operate without the need for a runway.Carter has, however, approached the market from a very different perspective than the Company.Carter has stated that its business strategy is to be a technology development company, not a manufacturer, and therefore, for these reasons the CarterCopter does not represent any direct competition to the Hawk 4. 15 Competition for the Hawk 4 lies largely in the helicopter segment, although the aircraft is competitive with airplanes for certain missions and is expected to obtain part of its market from fixed–wing markets.Its principal competitors are therefore comparably-sized turbine-powered helicopters, with similar speed, payload and range capabilities, notably the Schweizer 333, the Enstrom 480, the Bell 206BIII and the MD 500E.The Company believes that the much lower maintenance cost, greater daily utilization capability and inherent safety will enable the Hawk 4 to compete effectively against these aircraft as well as the lower cost, but lower-performing piston-powered Robinson R44. Competitive aircraft to the SparrowHawk in the two-seat closed cockpit kit class are principally the side-by-side two-seat RAF 2000, previously produced in Canada, but whose operations have been acquired by a South African party, and the tandem Sycamore produced in South Africa.The Company believes that its SparrowHawk has important advantages in its flying characteristics and safety over the RAF 2000 and the Sycamore.There are also several manufacturers of kits for amateur-built aircraft, including fixed wing, helicopter and other aircraft, that represent competition for the Company’s kit built SparrowHawk gyroplane.Two new fully-built gyroplanes have entered the E-LSA market during fiscal 2007, the Xenon from France and the Sportcopter from Oregon and will be future competition for the Company’s SportHawk when it enters the market. As the Company’s gyrodyne technology is principally directed towards missions that require either VTOL or near VTOL capability, its most significant competition comes from helicopters or hybrid aircraft that combine both helicopter and airplane characteristics.For high speed and heavy lift applications, both civil and military, these include tiltrotors in both two and four rotor configurations, proposed by Bell and Boeing, compound tandem helicopters with augmented lift from small wings and augmented thrust from external jet engines, proposed by Boeing and coaxial twin rotor helicopters proposed by Sikorsky.The Company believes that inherent advantages in its technology allow it to compete effectively with these approaches. Patents The Company presently owns several patents that relate to collective pitch and flight controls.The important element of these patents is collective pitch control on a semi-rigid, teetering rotor head for gyroplanes.This application is differentiated from similar sounding claims for helicopters, as this concept has never before been applied to gyroplanes.The patent claims are written very broadly, which makes it difficult to design around them.The Company’s patent opportunity existed because of a fifty-year hiatus in development in gyroplane technology. 16 Royalty Commitments Royalty payments of 1% of the gross sales price of gyroplanes are to be paid in total to the Company’s founders, David Groen and the estate of the late Jay Groen.Through June 30, 2007, royalties payable totaled $12,500 to each of these parties. The Company has royalty agreements with two holders of notes payable totaling $300,000 which entitle the note holders to receive royalties on the sales by the Company of certain gyroplanes other than the SparrowHawk gyroplane.The royalties are calculated on each aircraft sold, and are limited to a combined maximum total of $1.3 million. The Company has a royalty agreement with an investor entitling the investor to receive royalties equal to $2,500 for each Hawk 4 Gyroplane sold, limited to a maximum total of $125,000. Research and Development Expenditures Total research and development expenditures incurred by the Company for the years ended June 30, 2007 and June 30, 2006 were $1,555,000 and $2,534,000, respectively. Employees As of June 30, 2007, the Company had 90 full time employees and 92 total employees. Item 2. Description of Property The Company leases its development/manufacturing facility located at 2640 W. California Avenue, Salt Lake City, Utah from an unrelated party.This property of approximately 25,000 square feet, houses the Company’s headquarters and its administrative offices, and within this facility the Company conducts research and development and government contract activities, and manufactures parts and assembles kits for the SparrowHawk.The Company’s lease extends through September 2010. In addition, the Company leases a flight facility in Buckeye Airport, Arizona, of approximately 12,000 square feet, on a month-to-month basis, which it manages on behalf of the Airport Authority.The principal flight testing of the Company’s aircraft and flight training, including gyroplane training of FAA pilots, takes place at Buckeye, as well as flight demonstrations to customers and other parties. The Company considers the condition of each of these facilities to be good and adequate for the current level of operations. Item 3. Legal Proceedings The Company has been a plaintiff in connection with four million shares of the Company’s common stock issued for the purposes of obtaining a foreign loan in Luxembourg in 1993.In that suit, the Company obtained injunctions in Germany and Luxembourg preventing those shares from being sold or liquidated.The Company prevailed in the case at appellate levels.The Company obtained a court order from Luxembourg to have the certificates returned to the Company.The shares were returned to the Company and were cancelled in May 2007. The Company is subject to the potential of various claims and legal actions arising in the ordinary course of business, including certain matters relating to past due amounts to creditors.The past due amounts are recorded as liabilities in the Company’s consolidated financial statements, and management believes that the amount, if any, that may result from other claims will not have a material adverse effect on the consolidated financial statements. 17 Item 4. Submission of Matters to a Vote of Security Holders There were no matters submitted to a vote of security holders during the fourth quarter of fiscal year 2007. PART II Item 5: Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities (a) Market Information. The common stock of the Company, no par value, is currently traded over the counter and is listed on the OTC Bulletin Board under the symbol “GNBA.OB.”The following table sets forth the approximate range of high and low closing prices for the common stock of the Company during the periods indicated.The quotations presented reflect inter-dealer prices, without retail markup, markdown, or commissions, and may not necessarily represent actual transactions in the common stock. Closing Prices Fiscal Year Ended June 30: High Low 2007First Quarter $0.18 $0.14 Second Quarter $0.24 $0.14 Third Quarter $0.26 $0.16 Fourth Quarter $0.18 $0.14 2006First Quarter $0.21 $0.16 Second Quarter $0.44 $0.21 Third Quarter $0.26 $0.18 Fourth Quarter $0.19 $0.16 On September 18, 2007, the closing quotation for the common stock was $0.15 per share.As reflected by the high and low prices on the foregoing table, the trading price of the common stock of the Company can be volatile with dramatic changes over short periods.The trading price may reflect imbalances in the supply and demand for shares of the Company, market reaction to perceived changes in the industry in which the Company sells products and services, general economic conditions, and other factors.Investors are cautioned that the trading price of the common stock can change dramatically based on changing market perceptions that may be unrelated to the Company and its activities. 18 (b) Number of equity security holders. The number of record holders of the Company’s common stock as of September 18, 2007 was approximately 1,600, which does not include shareholders whose stock is held through securities position listings. (c) Dividends. The Company did not declare or pay any cash dividends on its common stock during the past two fiscal years. (d) Securities authorized for issuance under equity compensation plans. The Company’s Amended and Restated 2000 Stock Option Plan (the “Plan”) has been approved by the shareholders of the Company.Under the Plan, a maximum of 60,000,000 common shares are available for granting of options to purchase common stock.The Company may issue both non-qualifying stock options and qualifying incentive stock options.The Company has also issued stock options and warrants outside the Plan which have been approved by the Company’s Board of Directors and which have been issued under no specific plan approved by the shareholders.The following table presents information concerning outstanding stock options and warrants issued by the Company as of June 30, 2007. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options and Warrants Weighted-Average Exercise Price of Outstanding Options and Warrants Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) (a) (b) (c) Equity compensation plans approved by security holders 49,138,334 $0.40 10,861,666 Equity compensation plans not approved by security holders 38,022,038 $0.19 n/a Total 87,160,372 10,861,666 See also the Notes to Consolidated Financial Statements for further information regarding the Plan and stock options and warrants issued by the Company. 19 (e) Recent sales of unregistered securities. During the three months ended June 30, 2007, the Company issued a total of 1,986,069 shares of its restricted common stock, at a prices ranging from $0.14 to $0.20 per share, through private placement offerings in reliance upon the exemption from registration contained in Rule 506 of Regulation D.The prices per share recorded in these equity transactions approximated the quoted market price of the Company’s common stock.The shares were issued for the following consideration: 230,000 shares for cash of $46,000; 8,000 shares in payment of services of $1,000; 57,750 shares in payment of accrued expenses of $9,000; and 1,690,319 shares in payment of interest expense of $166,000 (net of $86,000 of interest expense prepaid and netted against common stock).The Company did not use underwriters in the sale or placement of these unregistered shares of common stock. During the three months ended June 30, 2007, the Company also issued a total of 240,250 stock options not covered by the Company’s Registration Statement on Form S-8, to investors in connection with the sale of common stock of the Company or lending activities with an exercise price of $0.20 per share exercisable for period of 1 year. (f) Purchases of equity securities by the small business issuer and affiliated purchasers. During the fourth quarter of fiscal year 2007, neither the Company nor any of its affiliates purchased any equity securities of the Company. Item 6. Management’s Discussion and Analysis or Plan of Operation Background The Company has developed proprietary technology that promises significant advances for rotary-winged aircraft.The initial objective of the Company was to develop and market an easy-to-fly and cost-efficient gyroplane that could compete effectively in the general aviation market. Effective July 1, 1993 and continuing through March 31, 2003, the Company was considered a development stage company as defined in SFAS No. 7.The Company’s development stage activities consisted primarily of the development and preparation for FAA certification of the Hawk 4 gyroplane.Sources of financing for these development stage activities were primarily debt and equity financing. During the first quarter of fiscal year 2003, the Company suspended its flight testing of the Hawk 4 at its Buckeye facility in Arizona due to the lack of sufficient financial resources necessary to complete commercial certification.Further development toward commercial certification of the Hawk 4 has been deferred pending the receipt of required funding.The Company’s business plan for the Hawk 4 is now oriented toward offering this aircraft in its already well tested form to the US government, and to governments of friendly countries.This would give the Company the opportunity to receive revenues ahead of FAA certification, and as a result, to reduce the need for funding to permit the start of production of the Hawk 4.The Company is confident that the safety, reliability, maneuverability and low operating cost of the Hawk 4 will permit it to perform competitively with helicopters (and airplanes) for many missions requiring low, slow flight, but without the requirement for a runway for take-off or landing. The Company is currently in discussions with foreign investors relating to potential funding of Hawk 4 certification, although there is no assurance that the Company will be successful in obtaining such funding. The Company has received significant deposits on aircraft from the Company’s authorized dealers in anticipation of full-scale production of the Hawk 4.These dealer deposits are recorded as a long-term liability in the Company’s consolidated balance sheet. Subsequent to 2003, the Company’s operating focus was initially directed to the final development of the two-seat piston engine powered SparrowHawk, which it has designed and now manufactures and sells through its American Autogyro arm.Through the date of this filing, 36 dealerships had been established, 29 in the United States and 7internationally.Sales representatives have also been appointed in Korea and India to present the capabilities of the SparrowHawk for civil use to government agencies in those countries.In addition, the Company developed and continues to sell modification kits designed to improve in-flight stability and safety for another manufacturer’s kit gyroplane. 20 In December 2005, the Company announced the introduction of its improved SparrowHawk model, the SparrowHawk II.SparrowHawk II offers improved performance, added comfort and robustness, and reduced the time and effort needed by the customer to build the aircraft.The Company has continued to make improvements to the SparrowHawk IIduring fiscal 2007, and in the first half of fiscal 2008, will be introducing a new versioncalled the SparrowHawk QB (for Quick Build).As the name implies, the primary objective for the Quick Build is a significant further reduction of time and effort on the part of the purchaser in building the aircraft, while maintaining conformity with FAA regulations.Careful attention has been paid to existing customer input and to the needs of potential customers.Many of the latter have the financial resources to purchase an aircraft, but have limited time to complete the build process.Through a thorough assessment of the build process, changes in the design manufacture and product delivery, the time to assemble the kit by a typical purchaser is expected to be cut in half.Deliveries of the Quick Build kit are expected to begin in November 2007.All future kit aircraft will be manufactured to the SparrowHawk QB standard. While the initial market for the SparrowHawk lay with builders of home-built aircraft from kits, management believes that there are larger, untapped markets for fully assembled small gyroplanes.An emerging market for such aircraft is arising within the United States as a result of the Federal Aviation Administration (FAA) definition of a new category of aircraft, namely the Light Sport Aircraft (LSA).The Company has therefore initiated the design of a new light gyroplane, called the SportHawk that would meet the LSA regulations and has applied for an exemption applicable to gyroplanes.This would allow the Company to participate initially in the LSA category through a sub-classification called Experimental Light Sport Aircraft (E-LSA). A variation of the LSA design, called the ShadowHawk, benefiting from knowledge gained from discussions with potential customers, is also being developed that incorporates additional capabilities that are expected to enable this model to be a very attractive, low cost patrol aircraft for law enforcement agencies, both in the United States and overseas, and have other manned and unmanned applications. The Company began deliveries of SparrowHawk kits during the third quarter of its fiscal year ended June 30, 2004, recording initial revenues from this aircraft in the fourth quarter of fiscal year 2004.During the years ended June 30, 2007 and 2006, the Company reported revenues from the sale of SparrowHawk kits and parts of $562,000 and $667,000.The Company has received advance payments from dealers and customers on SparrowHawk gyroplane kit orders during the past several quarters, which have been recorded as deferred revenue.Additional revenues have also been received from the sale of modification kits, flight training and from contract manufacturing; however, these revenue sources have not been, and are not projected to be, significant to the Company. On November 7, 2005, the Company announced that the U.S. Defense Advanced Research Projects Agency (“DARPA”) had selected a Company-led team to design a proof of concept high-speed, long range, vertical takeoff and landing (“VTOL”) aircraft.This modern rotorcraft, named the “Heliplane” by DARPA, is intended demonstration vehicle for future gyrodynes to be used in combat search and rescue roles.It will offer the VTOL capability of a helicopter, the fast forward flight of an airplane, and the safety, simplicity and reliability of a GBA gyroplane and is designed to exploit the Company’s gyrodyne technology.DARPA is the central research and development organization for the US Department of Defense (DoD).It manages and directs select basic and applied research for DoD, emphasizing technology development projects where payoff is high and where success may provide dramatic advances in the capabilities of this country’s combat forces. 21 In Phase One of this potential multi-year $55 million four-phase program, the Company was awarded a fifteen month $6.4 million contract to develop the preliminary design and perform key technology demonstrations.On September 19, 2007, the DARPA contract was modified, increasing the contract award for Phase One from $6.4 million to $10.4 million, and extending the term of Phase One from fifteen to twenty-three months.Substantial portions of Phase One payments are paid by the Company to subcontractors and consultants hired by the Company.Payments under this contract are conditional upon the Company attaining several milestone objectives during the course of Phase One of the contract.Contracts for subsequent phases are conditional on completion of Phase One and successor phases. The Company recognizes revenue on this contract as each defined milestone is completed and the requisite meetings are held and technical data submitted and accepted by DARPA.At that time, DARPA will instruct the Company to submit an invoice for payment for the respective milestone at the amounts specified in the contract.Through December 31, 2006, contract-related expenses incurred by the Company for each milestone of the contract, including its own labor, travel, supplies and other costs, and the costs of subcontractors and consultants, were deferred and expensed to cost of sales as the contract revenue for the milestone was recognized.The Company is currently experiencing a negative profit margin on the DARPA contract; therefore, all contract-related costs and expenses incurred subsequent to December 31, 2007 have been expensed as incurred.Through June 30, 2007, the Company completed the first four milestones and substantially all of the fifth milestone of Phase One of the DARPA contract, and recognized revenues totaling $4,790,000, $2,350,000 recognized in the fiscal year ended June 30, 2006 and $2,440,000 recognized in the current fiscal year ended June 30, 2007. The Heliplane gyrodyne represents the possible model for a range of next generation rotor wing aircraft, meeting economy and performance goals not considered achievable by any other type of VTOL aircraft.As the Company’s gyrodyne technology is scalable to much larger aircraft, it has potential applications for both heavy lift, high speed VTOL military aircraft and for runway independent commercial airliners.The Company has been actively engaged in discussions with government agencies and potential aerospace strategic partners in this country with respect to military and commercial gyrodyne and gyroplane applications, and in Europe, India and China with respect to commercial gyroplane applications. The relative mechanical simplicity and aerodynamic stability of the gyroplane and gyrodyne in comparison to a helicopter or other vertical lift aircraft allows both aircraft to be potential candidates for unmanned as well as manned applications.The Company has been approached separately by two aerospace companies with proposals to assist them in the design of unmanned gyroplanes for two different US military applications. The Company hasbeen engaged as a subcontractor to one of these companies for a project called PAS (Precision Airdrop System) that is projected to produce an unmanned gyroplane rotorcraft for military supply missions, missions now served with much less accuracy by parachutes.GBA has been engaged by this major aerospace company to design, and ultimately manufacture, the rotor system and fuselage using their guidance system.A large-scale model designed and built by GBA was successfully flown on a military test range in July of 2007, demonstrating the effectiveness of this technology.The Company recognized revenues of $110,000 from this subcontract during the year ended June 30, 2007.The project is expected to proceed to full-scale demonstrator development beginning in 2008.If successful, the Company could receive a significant order for full-scale production for these aircraft as early as 2009. 22 Going Concern Uncertainty The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.Because of recurring operating losses, the excess of current liabilities over current assets, the stockholders’ deficit, and negative cash flows from operations, there is substantial doubt about the Company’s ability to continue as a going concern. At June 30, 2007, the Company had total current liabilities of $83,429,000 and current assets of $629,000, resulting in a working capital deficiency of $82,800,000.Included in current liabilities and the working capital deficiency at June 30, 2007 is a $58,771,000 Series B Preferred Stock obligation.On May 10, 2007, the Company received the approval of the Series B Holders to extend the redemption date of the Series B Preferred Stock from May 1, 2007 to June 16, 2007, or such later date as agreed to in writing by at least 80% of the Series B Holders.Subsequently, the Series B Holders agreed in writing to an extension of the redemption date to November 30, 2007.In order to repay this obligation in full or in part when due, the Company will be required to raise significant capital from other sources.Alternatively, the Company will be required to negotiate further extension of the Series B Preferred Stock maturity date, as it has accomplished in the past.There is no assurance, however that the Company will be successful in raising the capital required to repay the Series B Preferred Stock obligation or in obtaining a further extension of the Series B Preferred Stock redemption date beyond November 30, 2007. The Company’s continuation as a going concern is dependent on attaining profitable operations, obtaining additional outside financing and/or restructuring its debt obligations, including its Series B Preferred Stock.The Company has funded losses from operations in primarily from the issuance of debt to related parties (current shareholders and lenders of the Company), the increase in accounts payable and accrued expenses, and the sale of the Company’s restricted common stock in private placement transactions, and will require additional funding from these sources to sustain its future operations.The Company anticipates that the issuance of debt and the sale of the Company’s restricted common stock will continue to fund operating losses in the short-term, or until revenues grow to the point where they are sufficient to cover operating costs and expenses. The DARPA contract has been a significant source of revenues and operating cash flow, with $4,790,000 of revenues recognized and received through June 30, 2007.The Company believes that the remaining revenues from Phase One of the contract, as recently modified, currently estimated at approximately $5,660,000, will continue to be the largest source of revenues in the short term, and will have a positive impact on cash flows from operations.However, the Company has been required to add personnel, engage subcontractors, and make other significant purchases to meet its obligations under this contract, which has resulted in a negative profit margin realized on the DARPA contract and reduced cash flows from operations. 23 Operating revenues from the DARPA contract, the new PAS sub-contract commenced during the year ended June 30, 2007, and from the sale of SparrowHawk kit gyroplanes, the Company’s primary source of operating revenues prior to the award of the DARPA contract and the sub-contract, are not currently sufficient, nor are they projected to be sufficient in the near future, to cover operating expenses.SparrowHawk kit sales will not be sufficient to cover related operating expenses for the following reasons: · To date, the Company has experienced a negative gross profit on sales because of the start-up and “learning curve” costs that are normally experienced in the introduction of a new product and due to lower than expected sales volume. · The Company projects that as the Company improves it manufacturing capabilities and increases its sales efforts the negative gross profit on sales will narrow in fiscal year 2008, although there is no assurance that the Company will be successful in reducing the negative gross margin. · The Company continues to incur research and development expenditures related to fully assembled SparrowHawk gyroplane derivatives and to potential applications of the Company’s technology to vertical take-off and landing military aircraft, runway independent short-haul airliners and other aircraft. · Marketing and sales efforts continue, but the number of SparrowHawk kits sold is below expectations, due in part to lack of funding to finalize product development and to pay for increased sales and marketing efforts. The Company will continue to explore what it expects to be larger, untapped markets for fully assembled small gyroplane aircraft, including law enforcement agencies both in the United States and overseas for use as a surveillance aircraft.The Company believes the margins on these completed aircraft will be substantially higher than on kit gyroplanes, although there is no assurance that higher margins will be realized.However, through the date of this filing, no sales of fully assembled SparrowHawk gyroplane aircraft to law enforcement agencies have occurred. The Company does not expect revenues from the sale of Hawk 4 or Hawk 5 gyroplanes will be realized until the Company completes the Federal Aviation Administration (“FAA”) or equivalent international certification of the aircraft.Currently, the Company estimates that approximately $40 million and a two to three year period will be required to complete the certification.The Company is in discussions with parties that have expressed interest in funding the completion of the certification and commencing the production of the Hawk 4 or Hawk 5 gyroplanes.On December 14, 2006, the Company announced the government of Aragón, Spain signed a Memorandum of Understanding with the Company to form a joint venture to complete FAA certification, production and delivery of the Company’s Hawk 5 gyroplane.Due diligence procedures and discussions relating to the potential joint venture, and discussions with other parties are ongoing, but the Company is not in a position to conclude how likely a favorable outcome to these opportunities is.In addition, with the announcement of such a funding source, the Company believes prospects will improve to raise equity capital from other sources to fund operations and meet debt obligations.Because of ongoing research and development efforts and the projected costs of certification, the Company does not project that it will have net income or positive cash flows from Hawk 4 or Hawk 5 operations until FAA certification is obtained and sales of these gyroplanes reach planned levels. 24 As a result, the Company anticipates that operating costs of personnel, facilities, research and development and sales and marketing will increase from levels reported for fiscal year 2007. There can be no guarantee or assurance that the Company will be successful in its ability to generate income from operations or from the DARPA contract, or to raise capital at favorable rates or at all.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Results of Operations Revenues The Company’s consolidated revenues are comprised of the following: Year Ended June 30, 2007 2006 Government contract $ 2,440,000 $ 2,350,000 Commercial subcontract 110,000 - SparrowHawk kits and parts 562,000 667,000 Flight training 36,000 62,000 Other operating 255,000 36,000 Total $ 3,403,000 $ 3,115,000 Total revenues increased $288,000 to $3,403,000 in the year ended June 30, 2007 from $3,115,000 in the year ended June 30, 2006.The increase in revenues in the current fiscal year was primarily attributed to additional revenues from Phase One of the DARPA contract, a new commercial subcontract in the current fiscal year and an increase in other operating revenues, partially offset by decreases in flight training and SparrowHawk kits and parts. The Company recognizes revenue on the DARPA contract as each defined milestone is completed and the requisite meetings are held and technical data submitted and accepted by DARPA.At that time, DARPA instructs the Company to submit an invoice for payment for the respective milestone at the amount specified in the contract. During the year ended June 30, 2007, government contract revenues included the $1.4 million fourth milestone of Phase One of the DARPA contract completed in November 2006 and substantial completion of the $1.3 million fifth milestone of Phase One of the DARPA contract, for which the Company was permitted by DARPA to submit a partial invoice of $1,040,000 in March 2007.This invoice was paid in April 2007.By comparison, the Company completed the first three milestones of Phase One of the DARPA contract in the year ended June 30, 2006 and recognized revenues totaling $2,350,000. 25 Revenues from the sale of SparrowHawk kits and parts decreased to $562,000 in the year ended June 30, 2007 from $667,000 in the year ended June 30, 2006.The decrease in these revenues resulted from the Company selling less SparrowHawk kits during the current fiscal year compared to the year ended June 30, 2006.The Company also experienced a decrease in the sales of SparrowHawk parts in the current fiscal year.In December 2005, the Company announced the introduction of its improved SparrowHawk model, the SparrowHawk II.SparrowHawk II offered added comfort and robustness, andmade some reduction in the time and effort, needed by the customer to build the aircraft.The Company has continued to design improvements for the SparrowHawk IIduring fiscal 2007 and in the first half of fiscal 2008 will be introducinga new versioncalled the SparrowHawk Quick Build.As the name implies, the primary objective for the ‘Quick Build’ is a significant further reduction of time and effort on the part of the purchaser in building the aircraft, while maintaining conformity with FAA regulations.Careful attention has been paid to existing customer input and to the needs of potential customers.Many of the latter have the financial resources to purchase an aircraft, but have limited time to complete the build process.Through a thorough assessment of the build process, changes in the design manufacture and product delivery, the time to assemble the kit by a typical purchaser is expected to be in the order of 300 hours, cutting build time in half.Deliveries of the Quick Build kit begin in October 2007.All future SparrowHawk aircraft will be manufactured to the Quick Build standard. The priority of effort on the development of the much improved Quick Build version resulted in some delay in delivery of kits manufactured to the SparrowHawk II standard.The decrease in revenues from the sale of SparrowHawk kits and parts resulting from a lower volume of kits sold was partially offset in the current year by an overall increase in the sales price per kit. While significantly less in dollar amount, the Company anticipates that flight training and other operating revenue, consisting of dealer fees, sales of research and development parts and miscellaneous, will continue to contribute to Company cash flow. Costs and Expenses The Company’s consolidated cost of sales is comprised of the following: Year Ended June 30, 2007 2006 Government contract $ 7,030,000 $ 2,052,000 Commercial subcontract 307,000 - SparrowHawk kits and parts 2,006,000 1,285,000 Flight training 17,000 21,000 Total $ 9,360,000 $ 3,358,000 26 Comparing the year ended June 30, 2007 to the year ended June 30, 2006, cost of sales increased to $9,360,000 from $3,358,000.The increase is due primarily to the higher level of cost and expenses related to the fourth, fifth and subsequent milestones of Phase One of the DARPA contract recorded in the year ended June 30, 2007, including costs and expenses significantly in excess of amounts projected, as compared to the costs and expenses for the first, second and third milestones of Phase One of the DARPA contract which were recorded in the year ended June 30, 2006.Because of the negative profit margin on Phase One of the DARPA contract; all contract-related costs and expense were expensed as incurred during the year ended June 30, 2007, resulting in the reporting of cost of sales in advance of the revenue billed. On August 31, 2007, the DARPA contract was modified, increasing the contract award for Phase One from $6.4 million to $10.4 million, and extending the term of Phase One from fifteen to twenty-three months.The Company will invoice and recognize the additional revenues for Phase One as the requisite meetings are held and technical data submitted and accepted by DARPA.The increase in contract revenue of $4.0 million will partially offset the cost overruns incurred by the Company on Phase One of the DARPA contract. The Company incurred cost of sales on its commercial subcontract of $307,000 in the year ended June 30, 2007.No costs of sales were incurred for the commercial subcontract in the prior fiscal year.The Company is also experiencing a negative profit margin on the initial phases of its commercial subcontract and, therefore, all contract-related costs and expenses were expensed as incurred during the year ended June 30, 2007. In spite of decreased revenues from the sales of SparrowHawk kits and parts, related cost of sales increased to $2,006,000 in the year ended June 30, 2007 from $1,285,000 in the prior fiscal year.The Company continues to experience a negative gross profit on the SparrowHawk kits because of the nonrecurring and “learning curve” costs that are normally experienced in the introductory production of a new product and due to lower than expected sales volume.Ongoing improvements to the design and packaging of the kits, including the development of the Quick Build kit, also contributed to negative margins on the sale of SparrowHawk kits.The Company anticipates that as the Company finalizes the kit configuration, improves its manufacturing capabilities and increases its sales efforts and volume, the negative gross profit on sales will narrow in fiscal year 2008, but may not turn positive.In addition, only nominal gross margin is realized on the sale of modification kits and on flight training.All costs of incomplete SparrowHawk kits delivered as of June 30, 2007 have been deferred and included in work-in-process inventories. Cost of sales for the year ended June 30, 2007 also included $119,000 of stock-based compensation due to the adoption of SFAS No. 123(R) on July 1, 2006. Comparing the year ended June 30, 2007 to the year ended June 30, 2006, research and development expenses decreased to $1,555,000 from $2,534,000 as more engineering and other resources were committed to the DARPA contract and the commercial sub-contract.This decrease in research and development expenses in the current fiscal year was partially offset by a charge of $453,000 in stock-based compensation.Ongoing research and development activities include the development of opportunities for subcontract opportunities with industry partners, variations to the SparrowHawk, fully assembled SparrowHawk gyroplane derivatives, potential applications of the Company’s technology to heavy lift vertical take-off military aircraft, runway independent short-haul airliners and other aircraft, including government contract opportunities. Comparing the year ended June 30, 2007 to the year ended June 30, 2006, general and administrative expenses increased to $2,659,000 from $1,837,000 in the prior fiscal year.The increase in general and administrative expenses in the current fiscal year is due to the addition of personnel to support the increased level of operations related to the DARPA contract and the new commercial sub-contract,increases in the level of compensation for existing employees, and a charge of $211,000 in stock-based compensation. 27 Other Income and Expenses Comparing the year ended June 30, 2007 to the year ended June 30, 2006, related party interest income remained somewhat constant. Comparing the year ended June 30, 2007 to the year ended June 30, 2006, interest and other income increased to $13,000 from $6,000.The increase in the current fiscal year resulted primarily from income from miscellaneous sources not received in the prior fiscal year.Interest income earned on the Company’s bank deposits in the current fiscal year remained somewhat constant with that earned in the prior fiscal year. The Company has realized gains on the extinguishment of certain debt.The Company realized a gain on extinguishment of debt of $26,000 in the year ended June 30, 2007 and $166,000 in the year ended June 30, 2006. Interest expense for the year ended June 30, 2007 compared to the year ended June 30, 2006 increased to $2,740,000 from $1,509,000.The Company incurred net additional debt of $5,188,000 during the current fiscal year.In addition, additional interest expense was incurred in the current fiscal year for the value of stock and stock options issued to lenders in connection with new debt or debt extensions. Comparing the year ended June 30, 2007 to the year ended June 30, 2006, Series B Preferred Stock interest expense decreased to $12,550,000 from $14,136,000.Through December 31, 2006, the Company recorded the accretion of the $10,700,000 redemption value of the 10,700 additional shares of Series B Preferred Stock issued in January 2007, resulting in a significant increase in Series B Preferred Stock interest expense during the first six months of the current fiscal year and in the prior fiscal year.From January 1, 2007 through June 30, 2007, no accretion was recorded, resulting in an overall reduction in the interest expense.This reduction in the Series B Preferred Stock interest expense during the last six months of the current fiscal year was partially offset by increased interest expense due to the increased number of shares of Series B Preferred Stock outstanding, on which the interest expense is computed.Dividends on the Series B Preferred Stock, which are recorded as interest expense, have been “paid in kind” with additional shares of Series B Preferred Stock. Net Loss During the year ended June 30, 2007, the Company continued to record losses as it continued work on the DARPA contract, commenced a new commercial sub-contract, progressed toward full marketing and manufacturing of the SparrowHawk gyroplane kit, and continued research and development activities on SparrowHawk gyroplane derivatives and other applications of the Company’s gyroplane technology.For the year ended June 30, 2007, the loss from operations was $10,171,000 compared to the loss from operations of $4,614,000 for the year ended June 30, 2006.As discussed above, the increase in the loss from operations in the current fiscal year resulted from negative gross margins on the DARPA contract, on a new commercial sub-contract and on lower SparrowHawk revenues, increases in general and administrative expenses, and stock compensation expense, offset by the decrease in research and development expenses. The net loss for the year ended June 30, 2007 was $25,417,000 compared to $20,081,000 for the year ended June 30, 2006.The increase in the net loss in the current fiscal year resulted primarily from the negative gross margins, and increases in general and administrative expenses, as described above. 28 Liquidity and Capital Resources Series B Preferred Stock Obligation As previously discussed, at June 30, 2007, the Company had total current liabilities of $83,429,000 and current assets of $629,000, resulting in a working capital deficiency of $82,800,000.Included in current liabilities and the working capital deficiency at June 30, 2007 is a $58,771,000 Series B Preferred Stock obligation that currently is due November 30, 2007.In order to repay this obligation in full or in part when due, the Company will be required to raise significant capital from other sources.Alternatively, the Company will be required to negotiate further extension of the Series B Preferred Stock maturity date, as it has accomplished in the past.There is no assurance, however, that the Company will be successful in raising the capital required to repay the Series B Preferred Stock obligation or in obtaining a further extension of the Series B Preferred Stock redemption date beyond November 30, 2007. On October 11, 2005, the Series B Holders extended the redemption date of the Series B Preferred Stock from October 31, 2005 to January 1, 2007.On February 13, 2007, the Series B Holders further extended the redemption date to May 1, 2007.On May 10, 2007, the Series B Holders agreed to an extension of the redemption date of the Series B Preferred Stock to June 16, 2007, or such later date as agreed to in writing by at least 80% of the Series B Holders.Subsequently, the Series B Holders agreed in writing to an extension of the redemption date to November 30, 2007. The Company has amended its Articles of Incorporation to reflect the modifications to the redemption date of the Series B Preferred Stock. The October 11, 2005 extension required the following consideration to be paid to the Series B Holders: · The cancellation on October 11, 2005 of existing warrants issued to the Series B Holders to purchase 2.5 million shares of the Company’s common stock at an exercise price of $0.30 per share. · The issuance on October 11, 2005 of warrants to purchase 6.85 million shares of the Company’s common stock exercisable through January 1, 2009 at an exercise price of $0.30 per share. · The issuance of additional shares of Series B Preferred Stock with a redemption value of $10.7 million face value (10,700 shares) on January 1, 2007, with reductions in the number of shares to be issued allowed for repayments during the extension period of amounts due to the Series B Holders in accordance with an agreed-upon formula. The 10,700 additional shares of Series B Preferred Stock were issued in January 2007. In connection with the extension of the redemption date of the original issuance of the Company’s Series B Preferred Stock and the sale of 8,000 shares of the Series B Preferred Stock during the second quarter of fiscal year 2004, the Company’s Articles of Incorporation were amended to require that all redemptions of the Series B Preferred Stock be paid in cash. 29 The Articles of Incorporation have been further amended to define the maturity date as the first to occur of (a) June 16, 2007, or such later date as agreed to in writing by the holders of at least 80% of the outstanding shares of the Series B Preferred Stock after June 16, 2007, (b) the occurrence of a defined “liquidation event”, or (c) the date that is six months following the receipt by the Company or its affiliates of proceeds from one or more financing transactions in excess of $50 million.In addition, the amended Articles of Incorporation require pro rata redemptions of the Series B Preferred Stock with the proceeds of certain financing transactions that exceed $20 million in the aggregate.As a result, if the Company is successful in raising the levels of funding that it requires to bring its obligations current and to fund its planned operations, significant portions of this funding will be required to make redemption payments on the Series B Preferred Stock. Other Debt Obligations Following the economic downturn of 9/11 and its impact on the aerospace industry, the Company’s fund-raising activities in the venture capital market were seriously impaired, resulting in active development of its Hawk 4 gyroplane for commercial certification being deferred.The Company, however, continues to actively seek sales and funding for government and public use applications of the Hawk 4 as well as for the SparrowHawk. In the face of continuing fund-raising difficulties, in fiscal years 2002 and 2003, the Company successfully approached many of its principal vendors requesting that they accept extensions of payments beyond their normal terms.As a result, the Company is servicing much of its pre-November 2001 obligations to vendors utilizing a combination of repayment plans, which include monthly payments for smaller vendor liabilities and promissory notes for larger vendor liabilities.The Company has also paid in full several of these obligations.As of June 30, 2007, the Company was delinquent in making payments on substantially all remaining promissory notes to vendors and to other unrelated party lenders, which totaled $541,000.In addition, the Company is delinquent in making payments of accrued interest payable of $487,000 on this debt at June 30, 2007.The Company continues to make some payments on this indebtedness and continues discussions with many of these vendors and lenders, and has, in most instances, been granted grace periods and extensions without receipt of formal notices of default or threat of legal action.There is no assurance that these vendors and lenders will continue to forebear from collection or legal action. Current liabilities at June 30, 2007 also included $13,443,000 notes payable to related parties, including $2,270,000 that is in default.In addition, the Company is delinquent in making payments of accrued interest payable of $434,000 on this related party debt at June 30, 2007.Most of these related party notes payable are held by long-time shareholders and lenders of the Company and are payable on demand or are short-term in nature.There is no assurance that these related party lenders will not demand payment of this short-term indebtedness in the near future. As indicated above, the Company’s current plan is to repay or covert to common shares of the Company all short-term debt, including accrued interest where applicable, in its proposed fund raising and recapitalization.There is no assurance that the Company will be successful in this fund raising and recapitalization effort. 30 Operating, Investing and Financing Activities Net cash used in operating activities was $5,538,000 for the year ended June 30, 2007 compared to $3,651,000 for the year ended June 30, 2006.The Company continues to use cash in operations primarily due to negative gross margins on revenues, particularly on the DARPA contract, and increases in general and administrative expenses.As discussed above, the Company is required to incur and pay significant costs and expenses on the DARPA contract in advance of receiving approval and payment of DARPA contract invoices.The Company anticipates that operating costs of personnel and facilities will continue to increase from levels reported for the year ended June 30, 2007. Net cash used in investing activities for the year ended June 30, 2007 was $153,000, comprised of the purchase of property and equipment of $197,000, partially offset by proceeds from incidental sales of property and equipment of $22,000, and related party notes receivable repayments received of $22,000.Net cash used in investing activities for the year ended June 30, 2006 was $211,000 comprised of the purchase of property and equipment of $187,000, the increase in related party notes receivable of $29,000, partially offset by related party notes receivable repayments received of $5,000. The Company has funded losses from operations and net cash used in investing activities in the current fiscal year primarily from the issuance of debt to related parties (current shareholders and lenders of the Company), the increase in accounts payable and accrued expenses, and to a lesser extent, the sale of the Company’s restricted common stock in private placement transactions, and will require additional funding from these sources to sustain its future operations. Net cash provided by financing activities was $5,747,000 for the year ended June 30, 2007, comprised of a net increase in debt of $5,188,000 and net proceeds from the issuance of common stock of $559,000.Net cash provided by financing activities for the year ended June 30, 2006 was $3,796,000, comprised of a net increase in debt of $1,542,000 and net proceeds from the issuance of common stock of $2,254,000.The Company anticipates that the issuance of debt and the sale of the Company’s restricted common stock will continue to fund operating losses in the short-term, or until revenues grow to the point where they are sufficient to cover operating costs and expenses.The Company believes that its share of revenues from the DARPA contract, which are payable only upon the Company attaining several milestone objectives, will have a positive impact on cash flows from operations; however, the Company will also be required to add personnel, expand facilities and make other significant purchases to meet its obligations under this contract.There is no assurance that the Company will be successful in either raising sufficient capital or improving operations. Management does not anticipate that revenues or expenses will be materially affected by inflation during the next twelve months of operations. The operations of the Company are not subject to material seasonal fluctuations. 31 Off Balance Sheet Commitments The Company leases facilities under non-cancelable operating leases.Future minimum rental payments required under these leases are as follows: Years Ending June 30, Amount 2008 $ 228,000 2009 235,000 2010 242,000 2011 61,000 $ 766,000 Critical Accounting Policies The Company’s critical accounting policies include the following: Research and Development Costs - Research and development costs are expensed as incurred in accordance with SFAS No. 2, “Accounting for Research and Development Costs.”The costs of materials and other costs acquired for research and development activities are charged to expense as incurred.Salaries, wages, and other related costs of personnel, as well as other facility operating costs are allocated to research and development expense through management’s estimate of the percentage of time spent by personnel in research and development activities. Revenue Recognition -The Company recognizes revenues from goods and services when there is a binding agreement, the product has been completely shipped or service has been delivered, collection is reasonably assured, and the Company has no significant obligations remaining.Portions of the purchase price of the Company’s products collected from customers in advance of product delivery are recorded as deferred revenue.Therefore, revenues from the sale of SparrowHawk gyroplane kits are not recorded until all kit components and parts are delivered to the customer and collection of any remaining amounts due is reasonably assured. The Company recognizes revenue on its current government contract as each defined milestone is completed and the requisite meetings are held and technical data submitted and accepted by DARPA.At that time, DARPA instructs the Company to submit an invoice for payment for the respective milestone at the amount specified in the contract.Contract-related expenses incurred by the Company for each milestone of the contract, including its own labor, travel, supplies and other costs, and the costs of subcontractors and consultants, are deferred as work-in-process inventory and expensed to cost of sales as the contract revenue for the milestone is recognized.When a loss on a contract is projected, however, all contract-related costs and expenses are expensed as incurred. The Company recognizes revenue on commercial and sub-contractor contracts as each scheduled phase of the contract is completed and invoices are submitted.Contract-related expenses incurred by the Company for each phase of the contract, including its own labor, travel, supplies and other costs, and the costs of subcontractors and consultants, are deferred as work-in-process inventory and expensed to cost of sales as the contract revenue for the milestone is recognized.When a loss on a contract is projected, however, all contract-related costs and expenses are expensed as incurred. 32 Stock-Based Compensation - Effective July 1, 2006, the Company adopted the fair value recognition provisions of SFAS No.123(R), Share Based Payments, using the modified prospective application method.Under this transition method, the Company recorded compensation expense on a straight-line basis of $783,000 for the year ended June 30, 2007 for: (a) the vesting of options granted prior to July 1, 2006 (based on the grant-date fair value estimated using the Black-Scholes option-pricing model and previously presented in the pro-forma footnote disclosures), and (b) stock-based awards granted subsequent to June 30, 2006 (based on the grant-date fair value estimated using the Black-Scholes option pricing model).The stock-based compensation expense for the year ended June 30, 2007 has been allocated to the various categories of costs and expenses in a manner similar to the allocation of payroll expense.In accordance with the modified prospective application method, results for the year ended June 30, 2006 have not been restated.Changes in the assumptions used in the option-pricing model, including the market price of the Company’s common stock, risk-free interest rates, estimated forfeitures and life of the options, may result in fluctuations in the estimated fair value and carrying value of the consideration recorded for employee stock options. Non-Employee Stock Options and Warrants – In accordance with SFAS No. 123, “Accounting for Stock-Based Compensation”, the Company estimates the fair value of the consideration recorded for stock options and warrants issued to non-employees using the Black-Scholes option-pricing model.For those stock options and warrants that have variable characteristics, the Company will continue to use this methodology to periodically reassess the fair value of the consideration to determine if the value of the consideration recorded in the consolidated financial statements requires adjustment.Changes in the assumptions used in the option-pricing model, including the market price of the Company’s common stock and risk-free interest rates, may result in fluctuations in the estimated fair value and carrying value of the consideration recorded for variable non-employee stock options and warrants. Financial Instruments with Characteristics of Both Liabilities and Equity - In May 2003, the FASB issued SFAS No. 150, “Accounting for Certain Instruments with Characteristics of Both Liabilities and Equity.”This statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity.It requires that an issuer classify a financial instrument that is within its scope as a liability (or an asset in some circumstances).Many of those instruments were previously classified as equity.The statement was effective on July 1, 2003 for financial instruments entered into or modified after May 31, 2003, and otherwise effective for existing financial instruments entered into before May 31, 2003.The adoption of SFAS No. 150 resulted in the reporting of the Company’s Series B Preferred Stock and a put option obligation as liabilities.The carrying value of the Series B Preferred Stock was the same before and after adoption of SFAS No. 150, and therefore no cumulative effect adjustment was required. Put Option Liability –
